Citation Nr: 0939744	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of VA monetary benefits. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant entered active service on August 18, 1969 and 
was discharged on August 28, 1970.  The appellant had three 
months and 24 days of active service.  

In a May 2007 administrative determination, the RO concluded 
that the character of the appellant's discharge was a bar to 
his receipt of VA monetary benefits.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing is associated with the claims 
folder.  

In March 2008, before the matter was transferred to the 
Board, VA treatment records dated in 2008 were associated 
with the claims folder.  This evidence is not pertinent to 
the issue before the Board.  Rather, it appears that this 
evidence was associated with the claims folder in conjunction 
with a separate claim that is not before the Board.  


FINDINGS OF FACT

1.  The appellant entered service on August 18, 1969 and was 
discharged on August 28, 1970 under conditions other than 
honorable.  He had three months and 24 days of active service 
and 259 days of time lost.  

2.  The appellant had two absences without official leave 
(AWOL) for a total of 167 days; had two special court martial 
convictions for violation of the Uniform Code of Military 
Justice Articles 86, 89 and 90; and was additionally confined 
for 77 days.  

3.  While the appellant was AWOL for periods shorter than 180 
days, his absences constituted willful and persistent 
misconduct.	

4.  The psychiatric evaluation during service in July 1970 
showed that the appellant had no psychosis or neurosis and 
knew right from wrong and could adhere to the right.  

5.  The appellant has presented no competent evidence to show 
that he was insane at any time during his period of service.  


CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
was under dishonorable conditions for VA purposes, thus 
constituting a bar to the payment of VA monetary benefits.  
38 U.S.C.A. §§ 101(2), (18), 5303 (West 2002); 38 C.F.R. §§ 
3.1, 3.12, 3.354 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) found in Manning that VCAA can have no effect on 
appeals that are decided on an interpretation of the law as 
opposed to a determination based on fact, as in the present 
case.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

Consequently, the Board is not required to address the RO's 
efforts to comply with VCAA with respect to the issue here on 
appeal.  


Legal Criteria

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).  

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).  Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2).  

A person discharged under conditions other than honorable on 
the basis of an absence without official leave period of at 
least 180 continuous days is barred from receipt of VA 
benefits unless such person demonstrates to the satisfaction 
of the Secretary that there are compelling circumstances to 
warrant such prolonged unauthorized absence.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

An "other than honorable" discharge is not necessarily 
tantamount to a "dishonorable" discharge; however, a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  

A discharge or release from service for one of the following 
reasons is considered to have been issued under dishonorable 
conditions: (1) acceptance of undesirable discharge in lieu 
of trial by general court-martial; (2) mutiny or spying; (3) 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  

38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  See also VAOPGCPREC 20-97 
(General Counsel noted that the term insanity was more or 
less synonymous with "psychosis").  See also Zang v. Brown, 
8 Vet. App. 246, 254 (1995) (finding that insanity must be 
due to a "disease" or that that a claimant "did not know or 
understand the nature or consequences of his act or that what 
he was doing was wrong").  

Analysis

Initially, the Board notes that the character of the 
appellant's discharge has not been upgraded by the 
appropriate body of jurisdiction.  The United States 
Department of Army Board for Corrections of Military Records 
denied the appellant's application to upgrade the character 
of his discharge in a May 1994 decision.  As there has been 
no removal of any bar to VA benefits, the bar to benefits 
established under 38 C.F.R. § 3.12 remains in effect.  

The record reflects that the appellant was AWOL from December 
6, 1969 to May 14, 1970, and from June 2, 1970 to June 8, 
1970.  Both periods of AWOL are short of the 180 days 
required for the periods of AWOL to be considered to be 
prolonged.  38 C.F.R. § 3.12(c)(6).  Therefore, neither 
period satisfies the regulatory requirement that an 
appellant's other than honorable discharge constitutes a bar 
to the payment of benefits under 38 C.F.R. § 3.12(c)(6) for 
AWOL.  

A discharge or release from service for willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  

A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  An act is willful misconduct where 
it involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

The record shows that the appellant was convicted by special 
court martial on July 6, 1970 and July 31, 1970.  He was 
convicted by special court marital on July 6, 1970 for a 
violation of Uniform Code of Military Justice, Article 86, 
for being away from his unit without authorization from on or 
about December 6, 1969 to on or about May 14, 1970, and from 
on or about June 2, 1970 to on or about June 8, 1970.  The 
appellant pled guilty to all charges.  He was found guilty 
and was sentenced to confinement at hard labor for six 
months.  

The appellant was convicted by special court martial on July 
31, 1970 for a violation of Uniform Code of Military Justice, 
Article 89, for behaving with disrespect towards a superior 
commanding officer and a violation of Uniform Code of 
Military Justice, Article 90, for willfully disobeying a 
lawful command from a superior officer.  

The appellant pled guilty to all charges.  He was found 
guilty and was sentenced to confinement at hard labor for 
four months and forfeiture of $30.00 pay per month for six 
months.  The evidence of record shows that the appellant had 
77 days of time lost due to confinement.  

In August 1970, the Army recommended an undesirable discharge 
for the appellant.  At that time, the appellant was in 
confinement for a ten month sentence and the minimum date of 
release was March 6, 1971.  In an August 1970 statement, the 
commanding officer at the 3rd Correctional Training Unit, 1st 
Correctional Training Battalion at Fort Riley stated that the 
appellant had been involved in frequent incidents of a 
discreditable nature with military authorities and his 
records revealed two special court martials for two 
specifications of AWOL, refusing an order of an officer and 
disrespect to an officer.  

The commanding officer indicated that, during the appellant's 
stay at the Correctional Training Facility, the appellant had 
been a disruptive influence with non commissioned officers 
and officers in the performance of their duties.  The 
commanding officer indicated that the appellant appeared 
capable of being a soldier but had a lack of desire to 
cooperate and perform at the minimum standards and the 
appellant stated that he would never return to military duty.  

The commanding officer noted that counseling by the 
leadership team and social worker has failed to produce any 
change in the appellant's attitude and motivation and it was 
felt that any further attempt to change the appellant's 
adamant lack of desire would be futile.  

In an August 11, 1970 statement, the appellant indicated that 
he had been advised by counsel of the basis for contemplated 
action to accomplish his separation under AR 635-212, and 
waived consideration of his case by a board of officers, 
personal appearance before a board of officers, and 
representation by counsel.  The appellant did not submit any 
statements on his behalf.  He indicated that he understood 
that as the result of an issuance of an undesirable discharge 
under conditions other than honorable, he might be ineligible 
for many or all benefits as a veteran under both Federal and 
State laws, and he might expect to encounter substantial 
prejudice in civilian life.  He indicated that he understood 
that he might, up until the date the discharge authority 
directs and approves his discharge, withdraw the waiver and 
request a board of officers to hear his case.  The appellant 
and counsel for the Army signed the statement.  

The appellant's discharge certificate reflects that his 
discharge was characterized as under other than honorable 
conditions.  It was indicated that he had three months and 24 
days of service.  

The Board finds that the evidence establishes that the 
appellant's discharge under other than honorable conditions 
resulted from willful and persistent misconduct, and his 
discharge is considered to have been issued under 
dishonorable conditions, barring him from the receipt of VA 
benefits.  38 C.F.R. § 3.12(d).  

The appellant's personnel records document that he was 
separated as a result of his demonstrated record of 
misconduct. The Board finds that the appellant's offenses 
were severe, not minor.  The appellant's extensive 
unauthorized absence of 167 days is the type of offense that 
precluded him from performing his military duties.  The Court 
in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  

Similarly, the Court affirmed a Board decision which found 
that 32 days unauthorized absence out of 176 days total 
service was severe misconduct, and, by analogy, persistent 
misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  

As such, the Board finds in this case, that the appellant's 
misconduct, including being AWOL for 167 days, is the type of 
offense that would interfere with his military duties, and 
indeed preclude his performance.  As noted, the offenses led 
to two special court martial convictions and a sentence of 10 
months confinement.  The appellant was confined for 77 days 
and this further precluded his performance of military 
duties.  Therefore, his offenses cannot be considered to be 
minor offenses but are severe.   

The evidence of record shows that the appellant's offenses 
amounted to willful and persistent misconduct.  The period of 
active duty spanned 375 days.  During that period, the 
appellant was AWOL for 167 days,.  Factoring in his time lost 
in confinement and the period during which he was dropped 
from the rolls, the appellant lost a total of 246 days of his 
375 day period of service.  As a result of his excessive time 
lost, he was credited with only 3 months and 24 days of 
active service.  

In light of the length of his unauthorized absences and the 
excessive time lost, and the court martial convictions for 
disobeying a lawful order and disrespect to an officer, the 
Board finds that the appellant's misconduct in service was 
both willful and persistent.  See Struck v. Brown, 9 Vet. 
App. 145 (1996) (affirming the Board's finding that 2 and 1/2 
months of AWOL out of almost 9 months of active duty service 
was willful and persistent misconduct); Stringham v. Brown, 
8 Vet. App. 445 (1995) (affirming the Board's finding that 
four AWOL violations and a failure to obey a lawful order was 
willful and persistent misconduct); Winter v. Principi, 4 
Vet. App. 29 (1993) (affirming the Board's finding that 32 
days of AWOL out of 176 days of active duty service was 
willful and persistent misconduct).  

There is evidence that the appellant's misconduct was 
willful.  An act is willful misconduct where it involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).  

The appellant now argues that he did not know the 
consequences of going AWOL, but the contemporaneous evidence 
shows that the appellant knew right from wrong at that time 
and went on AWOL after his request for leave was refused.  
See the July 1970 mental hygiene evaluation report.  

Because the appellant's discharge under other than honorable 
conditions resulted from willful and persistent misconduct, 
his discharge is considered to have been issued under 
dishonorable conditions, barring him from the receipt of VA 
benefits.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  
Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).  

The appellant in this regard has argued that he was 
temporarily insane in service because his father died and he 
was having problems in and out of service.  He further stated 
that he got misinformation from his sergeants and was told he 
was going to be given a hardship discharge or a general 
discharge.  See the hearing transcript for the hearing before 
the Board in August 2009.  

At the hearing in March 2007, the appellant testified that, 
when he went AWOL from December 1969 to May 1970, he got some 
jobs and saved up some money.  He stated that he was 
eventually going back to the Amy and thought they would 
understand.  He also stated that he went AWOL because his 
father died in December 1969.  The appellant indicated that 
he went AWOL to work to help his mother and siblings.  The 
appellant indicated that he did not understand he 
consequences of going AWOL at that time.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

In order for a person to be found to have been insane at the 
time of committing the offense, the insanity must be such 
that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's other than honorable discharge should not act as a 
bar to the grant of veterans' benefits.  Cropper v. Brown, 
6 Vet. App. 450 (1994).  

The appellant's service records are completely negative for 
any suggestion of insanity.  A July 21, 1970 mental health 
consultation report indicates that the appellant underwent a 
mental heath evaluation by a neuropsychiatrist.  

The report indicates that the appellant went AWOL for 22 days 
in November 1969 because his child had to have an operation.  
The appellant reported that his second AWOL from December 
1969 to May 1970 was due to his father's death and his 
refusal of leave.  

It was noted that since the second AWOL, he developed an 
negative attitude towards the service and refused to complete 
his tour of duty.  It was noted that the appellant received 
one Article 15 and a special court martial.  The report 
indicates that the appellant reported that he hates the Army, 
refuses to complete his tour of duty, and will take any type 
of discharge.  

The neuropsychiatrist indicated that the appellant had no 
disqualifying mental or psychical defects sufficient to 
warrant disposition through medical channels and the 
appellant did not manifest a psychosis or neurosis.  The 
neuropsychiatrist believed that the appellant would not 
adjust to military service and further rehabilitative efforts 
would be non-productive.  

The neuropsychiatrist opined that the appellant was mentally 
responsible, able to distinguish from right and wrong and 
adhere to the right, and had the mental capacity to 
understand and participate in board proceedings.  

The evidence of record does not reflect that the appellant 
had a disease that caused him to act in a manner not in 
accordance with his normal method of behavior, or caused him 
to interfere with the peace of society, or caused him to 
depart from the accepted standards of the community.  

In general, the evidence shows that the appellant knowingly 
went AWOL for his own personal reasons.  By the appellant's 
own report, when he was on AWOL, he had a job and saved money 
to help support for his mother and siblings, which is normal 
behavior.   As discussed, the appellant argues that he did 
not know the consequences of going AWOL, but the 
contemporaneous medical evidence shows that the appellant 
knew right from wrong at that time and he went on AWOL after 
his request for leave was refused.  See the July 1970 mental 
hygiene evaluation report.  

The appellant has essentially contended that he was 
temporarily insane when he was AWOL, but he has not submitted 
supporting competent evidence.  He is not competent to make 
such a complex medical assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Rather, the service records reflect that in July 1970, the 
appellant was afforded a mental status examination.  He was 
psychiatrically cleared for any administrative action deemed 
appropriate by his commander.  The in-service mental health 
examination clearly weighs against any findings of insanity 
in service.  The service records, moreover, do not suggest 
nor diagnose insanity.  In Stringham, supra, the Court held 
that a serviceman applying for an insanity exception has the 
burden of presenting competent evidence of insanity at the 
time of commission of the offense leading to discharge.  The 
appellant has not met this burden and has not submitted 
competent evidence of insanity at the time he committed the 
offenses in service.  

In sum, the Board finds that the appellant's discharge from 
military service is considered to have been issued under 
dishonorable conditions.  The appeal therefore must be 
denied.  Because the discharge was not under conditions other 
than dishonorable, the discharge acts as a bar to the receipt 
of VA benefits.  An exception is not warranted because the 
appellant was not insane at the time of his willful and 
persistent misconduct that caused such a discharge.  38 
C.F.R. § 3.12.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

As the character of the appellant's discharge constitutes a 
bar to the receipt of VA monetary benefits, the appeal is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


